UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2011 PLAINS EXPLORATION & PRODUCTION COMPANY (Exact name of registrant as specified in charter) Delaware 33-0430755 (State of Incorporation) (I.R.S. Employer Identification No.) 001-31470 (Commission File No.) 700 Milam, Suite 3100 Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(713) 579-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On December 20, 2011, Plains Exploration & Production Company (“PXP”) completed the previously announced sale of all of its working interests in its South Texas conventional natural gas properties to a third party. After preliminary closing adjustments, PXP received $181 million in cash. The assets were sold pursuant to a purchase and sale agreement dated November 3, 2011, and effective as of September1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLAINS EXPLORATION & PRODUCTION COMPANY Date: December 20, 2011 /s/ Nancy I. Williams Nancy I. Williams Vice President—Accounting, Controller and Chief Accounting Officer
